IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: REESTABLISHMENT OF THE                :    NO. 511
MAGISTERIAL DISTRICTS WITHIN                 :
THE 44th JUDICIAL DISTRICT OF                     MAGISTERIAL RULES DOCKET
THE COMMONWEALTH OF                          :
PENNSYLVANIA                                 :


                                         ORDER


PER CURIAM


      AND NOW, this 13th day of September 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 44th Judicial District (Wyoming and Sullivan

Counties) of the Commonwealth of Pennsylvania, it is hereby ORDERED AND

DECREED that the Petition, which provides for the realignment of Magisterial Districts

44-3-01, and 44-3-02, within Wyoming County, to be effective January 2, 2023 is granted;

and that the Petition, which provides for the reestablishment of Magisterial District 44-3-

03 within Sullivan County, to be effective immediately, is granted.


      Said Magisterial Districts shall be as follows:


 Magisterial District 44-3-01                      Factoryville Borough
 Magisterial District Judge David K. Plummer       Meshoppen Borough
                                                   Nicholson Borough
                                                   Clinton Township
                                                   Lemon Township
                                                   Meshoppen Township
                                                   Nicholson Township
                                                   Overfield Township
                                                   Tunkhannock Borough
                                                   Washington Township
Magisterial District 44-3-02                     Laceyville Borough
Magisterial District Judge Carl W. Smith, Jr.    Braintrim Township
                                                 Eaton Township
                                                 Exeter Township
                                                 Falls Township
                                                 Forkston Township
                                                 Mehoopany Township
                                                 Monroe Township
                                                 North Branch Township
                                                 Northmoreland Township
                                                 Noxen Township
                                                 Tunkhannock Township
                                                 Windham Township


Magisterial District 44-3-03                     Dushore Borough
Magisterial District Judge Jennifer Y. Vandine   Eagles Mere Borough
                                                 Forksville Borough
                                                 Laporte Borough
                                                 Cherry Township
                                                 Colley Township
                                                 Davidson Township
                                                 Elkland Township
                                                 Forks Township
                                                 Fox Township
                                                 Hillsgrove Township
                                                 Laporte Township
                                                 Shrewsbury Township




                                          -2-